DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
STATUTORY
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 5, 8-11 and 13-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,597,394. This is a statutory double patenting rejection.

NON- STATUTORY
Claims 1, 5, 8-11, 13-15, 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,077,267. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 6 of the ‘267 patent are directed to the compound of claims under examination (claim 1) and a method of treating a central nervous system disorder including anxiety and depression (claim 6).  The specifics of the structure of compound I are the subject matted of claims 2-4 and pharmaceutical composition is the subject mater of claim 5.  Administration of compound of formula I and another active agent is disclosed in claims 7-10.

Claims 1, 5, 8-11, 13-15, 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-19 of U.S. Patent No. 10,899,762. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘762 patent is directed to a composition comprising the instantly claimed compound, while claims 13 of the ‘762 patent is directed to a method of method of treating a central nervous system disorder including anxiety and depression.  The difference between the claimed subject matter is the ‘762 patent fails to recite a second active agent in the method of treatment.  However, one skilled in the art would have found it obvious to combine the compound of formula (I) with another agent which has been indicated for treatment of the same diseases as compound (I).  For example, compound (I) is indicated for treatment of depression, it would have been obvious to combine it with an antidepressant agent with an expectation that improved treatment of depression would be achieved.  Same reasoning applies to treatment of schizophrenia and anxiety.  It would be obvious to combine compound (I) with an agent that is known in in treatment of schizophrenia or anxiety with an expectation that treatment of the diseases would be effective.  The specific agents recited in claims 18-22 are known in the art to be effective in treatment of the diseases recited in claims 18-22.  

 Claims 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,597,394. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The difference between the claimed subject matter is the ‘394 patent fails to recite a second active agent in the method of treatment.  However, one skilled in the art would have found it obvious to combine the compound of formula (I) with another agent which has been indicated for treatment of the same diseases as compound (I).  For example, compound (I) is indicated for treatment of depression, it would have been obvious to combine it with an antidepressant agent with an expectation that improved treatment of depression would be achieved.  Same reasoning applies to treatment of schizophrenia and anxiety.  It would be obvious to combine compound (I) with an agent that is known in in treatment of schizophrenia or anxiety with an expectation that treatment of the diseases would be effective.  The specific agents recited in claims 18-22 are known in the art to be effective in treatment of the diseases recited in claims 18-22.  


Claims 1, 5, 8-11, 13-15, 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-15 of U.S. Patent No. 10,688,097. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the ‘097 patent are directed to treatment of the same disorder as the instant claims with a compound that overlaps in scope with the instant compound.  Additional agents are described in claims 10-15.

Claims 1, 5, 8-11, 13-15, 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,899,762. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the ‘097 patent are directed to treatment of the same disorder as the instant claims with a compound that overlaps in scope with the instant compound and with addition of a second agent.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Claims 1, 5, 8-11, 13-15, 18-23 are pending
Claims 1, 5, 8-11, 13-15, 18-23 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628